Citation Nr: 0825416	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-31 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) based on claimed personal assaults.

2.  Entitlement to service connection for acquired 
psychiatric disorders, including bipolar disorder; 
dissociative disorder; multiple personality disorder; major 
depressive disorder; depression; and schizoaffective disorder 
(hereafter "psychiatric disorders").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk
INTRODUCTION

The veteran had active service from March 1974 to July 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In his October 2006 substantive appeal (Form 9), the veteran 
requested a Central Office hearing.  In a January 2007 
letter, he was notified that his hearing had been scheduled 
for March 27, 2007.  In a subsequent March 2007 letter, the 
veteran's representative stated that the veteran was 
withdrawing his request for a hearing.  38 C.F.R. § 20.704(d) 
(2007).


FINDINGS OF FACT

1.  The veteran's PTSD is unrelated to the claimed personal 
assaults in service.

2.  The veteran's psychiatric disorders were not present 
during service, a psychosis was not manifest within a year of 
separation from service, and a current psychiatirc disorder 
did not develop as a result of any incident during service.    


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Psychiatric disorders were not incurred in or aggravated 
by his military service and a psychosis may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in November 2004, April 2005, and May 2005, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It equally deserves mentioning that the RO issued the 
November 2004 and April 2005 VCAA notice letters prior to 
initially adjudicating the veteran's claims in August 2005, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  

The Board notes that the veteran was not informed that a 
downstream disability rating and effective date would be 
assigned if his claims were granted.  However, since the 
veteran's claims for service connection for PTSD and 
psychiatric disorders are being denied, no disability rating 
or effective date will be assigned.  Therefore there can be 
no possibility of any prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); 
see also, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  That is to say, if there was any 
deficiency in the notice to the veteran, the Board finds that 
the presumption of prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions and the communications provided to him by VA 
over the course of this appeal, he is reasonably expected to 
understand from the notices provided what was needed.  
Sanders v. Nicholson, 487 F.3d 881 (2007), petition for cert. 
filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With respect to the duty to assist with developing evidence, 
the RO has secured the veteran's service medical records 
(SMRs), service personnel records, and VA medical records.  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board acknowledges that the RO attempted to secure 
additional SMR's from the General Leonard Wood Army Community 
Hospital, Fort Leonard Wood, Missouri.  The hospital 
responded that the veteran's records had been transferred to 
the National Personnel Records Center (NPRC) following the 
veteran's discharge, and were unavailable.  See O'Hare vs. 
Derwinski, 1 Vet. App. 365 (1991) (where SMRs have been 
destroyed or are unavailable, the Board has a heightened duty 
to provide and explanation of reasons or bases for its 
findings).

When a veteran's service medical records are not available, 
VA's duty to assist, and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule, are heightened.  See 
Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  
That duty includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  "Full compliance with the [statutory duty to 
assist] also includes VA assistance in obtaining relevant 
records from private physicians when [the veteran] has 
provided concrete data as to time, place, and identity."  
Olson v. Principi, 480, 483 (1992).  However, while the duty 
to assist is neither optional nor discretionary (See 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1991)), the duty is 
not always a one-way street; nor is it a "blind alley."  
Olson, 3 Vet. App. at 483.  "The VA's 'duty' is just what it 
states, a duty to assist, not a duty to prove a claim with 
the veteran only in a passive role."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (citations omitted).  

Moreover, missing SMRs, while indeed unfortunate, does not 
obviate the need for the veteran to have medical nexus 
evidence supporting his claims - to etiologically link his 
currently alleged conditions to his military service, and in 
the case of PTSD in particular, to a specific stressor in 
service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  See, too, 
Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).  That is to say, there is no 
reverse presumption for granting the claims based on the loss 
of SMR's.  

The Board notes that an etiological opinion has not been 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claims.  Simply stated, the standards 
of McLendon are not met in this case.  The Board finds that 
the evidence, discussed below, which indicates that the 
veteran's PTSD stressor cannot be confirmed, and that there 
is no competent medical evidence showing or indicating a 
nexus between service and the psychiatric disorders at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claims.  See 38 
C.F.R.  § 3.159 (c)(4).  As service and post-service medical 
records provide no basis to grant this claims, and provide 
evidence against the claims, the Board finds no basis for a 
VA examination to be obtained.

Additionally, in response to the most recent May 2006 VCAA 
Notice of Response form, the veteran indicated he had no 
other information or evidence to submit.  He therefore 
requested that his claims be decided as soon as possible.

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Entitlement to Service Connection for PTSD

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  
See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  The veteran has 
received the required DSM-IV diagnosis of PTSD several times.  
Therefore, he has evidence of the condition claimed.

However, service connection for PTSD requires not only 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), but also a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  See also Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (regarding combat 
veterans); Cohen v. Brown, 10 Vet. App. 128 (1997).

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that the veteran be exposed to a traumatic event, 
and that he/she experience a number of specified current 
symptoms.  The traumatic event, or stressor, involves 
experiencing, witnessing, or being confronted with an event 
or events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, hopelessness, or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is insufficient to establish the occurrence of the 
alleged 
in-service stressor.  Instead, the record must contain 
credible supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).

There is no evidence suggesting the veteran engaged in combat 
against enemy forces, and he does not allege that he did.  
Instead, in his November 2004 claim, the veteran asserted he 
was personally assaulted during service by four servicemen 
because he was the youngest and smallest man in his unit.  
The veteran stated the personal assault required 
hospitalization.  Following the hospitalization, the veteran 
stated he went absent without leave (AWOL) because he was 
hurt and embarrassed.  After he returned from AWOL, the 
veteran only discussed the possibility of discharge with his 
supervisors.  He did not mention the personal assault because 
he was scared and ashamed.  The veteran was subsequently 
discharged.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on personal assault.  In particular, the Court held 
that the provisions in M21-1, Part III, 5.14I, which 
addressed PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  In December 2005, M21-1, Part III was 
rescinded and replaced with a new manual, M21-1MR, which 
contains the same PTSD-related information as M21-1, Part 
III.  The corresponding new citation for M21-1, Part III, 
5.14I is M21-1MR IV.ii.1.D.14 and 15.

The pertinent regulation provides that, in cases of personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  In the 
present case, the veteran was provided a questionnaire 
containing the required notification regarding claims for 
service connection for PTSD secondary to personal assault in 
April 2005.  

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3); see also M21-1MR IV.ii.1.D.14 and 
15.

The veteran's military records, including his SMRs, 
are unremarkable for any express or implied mention of 
personal assault.  

However, during service, from May 13, 1974 to June 11, 1974, 
the veteran was AWOL.  Upon returning to the unit in June 
1974, the veteran was subsequently discharged from the 
military.  The veteran's personnel records state that the 
veteran "has a completely negative attitude toward the Army 
and will do anything that is required to get a discharge.  
[The veteran] has a history of civil arrests for various 
crimes, and his military record is only marginal.  [The 
veteran] has refused to participate in any type of military 
training.  He will not be a good solider, or make any attempt 
to do so.  [The veteran] is very hostile toward military 
authority, and refuses to comply with military standards."  
This statement was submitted with a request for the veteran's 
immediate discharge from the military.

Post-service, the veteran was treated by the VA Medical 
Center from February 2002 to September 2006.  During these 
visits, the veteran told VA psychologists that he was 
verbally, physically, and sexually abused by his father, 
step-fathers, and mother.  The records states that the 
veteran has attempted to commit suicide on several occasions.  
He has been hospitalized at Mental Health Clinics on several 
occasions.  He hears multiple voices, which he says he 
started hearing in the military.  He has insomnia, 
nightmares, flashbacks, frequent distractibility, and 
hyperreligiousity.  The veteran stated that his flashbacks 
and nightmares are not about combat; instead, they are about 
childhood trauma and military trauma content.  The veteran is 
also delusional, anxious, restless, depressed, and cries 
frequently.  He has been drinking alcohol and smoking 
cannabis since he was 9 years old, and began using cocaine 
when he was 15 years old.  In September 2002, the veteran was 
diagnosed by a VA psychologist with "PTSD, chronic, related 
to childhood trauma."

In further support of his claim, the veteran submitted a May 
2005 statement.  The veteran stated he was treated at Fort 
Leonard Wood following the personal assault, but the whole 
matter was hushed because these things were not talked about 
during this time.  He also never talked to a private 
physician about the personal assault.  The veteran stated 
that he is currently afraid of men, has no male friends, and 
gets HIV testing done every 6 months because of the in-
service personal assault.  He also stated that he stays in 
the house all the time with the doors and windows locked, 
except when he goes outside to mow the lawn or to go to the 
VA Medical Center.

The veteran is competent to testify to having experienced the 
difficulties mentioned during the many years since he was in 
the military.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  But by the same token, he does not have the required 
medical training and expertise to determine that his PTSD is 
a necessary consequence of his claimed personal assault in 
the military, especially in light of the VA physicians' 
opinions to the contrary.  See 38 C.F.R. § 3.159(a)(1) and 
(2).

Although, as mentioned, the medical evidence shows the 
veteran has the required PTSD diagnosis, the evidence does 
not establish the required medical nexus etiologically 
linking his PTSD diagnosis to a confirmed personal-assault 
stressor in service.  None of the VA psychologists determined 
that the veteran's PTSD was caused by in-service events.  
During his therapy sessions with the VA psychologists, 
despite his brief reference to "military trauma content," 
the veteran never mentioned personal assault from his 
military service.  The veteran only mentioned and described 
in detail his childhood personal assault.  As a result, VA 
psychologists determined that the veteran's PTSD was caused 
by his childhood trauma and personal assault.  Additionally, 
the SMRs do not show an express or implied complaint by the 
veteran of personal assault.  Nor do the SMRs show evidence 
of the veteran being hospitalized for an incident of personal 
assault. 

Patton, although overruling Moreau insofar as permitting 
after-the-fact medical nexus evidence, does not eliminate the 
need for this medical nexus evidence.  Patton v. West, 12 
Vet. App. 272 (1999); Moreau v. Brown, 9 Vet. App. 389 
(1996).  The veteran submitted a statement suggesting the 
personal assault stressors may have indeed occurred.  But 
even if the Board were to presume for the sake of argument 
they in fact did, the September 2002 VA psychologist 
determined that the veteran's PTSD was specifically caused by 
his childhood trauma.  Additionally, none of those doctors in 
the VA outpatient clinic, who evaluated and treated him and 
then diagnosed him with PTSD, specifically indicated that his 
PTSD is the result of personal assault or any other event 
that occurred during his military service.  Merely because 
there is mention in these treatment records of him reporting 
a history of PTSD-related symptoms dating back to his 
military service is not tantamount to these doctors, 
themselves, agreeing that he has PTSD from the alleged 
events.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
["a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional"].  Indeed, 
as the Court further indicated in Leshore at 409, 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence.

So the medical and other evidence supporting the veteran's 
claim only establishes that he has PTSD; it does not also 
provide the required medical nexus (i.e., link) to his 
military service - including to any personal assault.

With regards to the veteran's unsubstantiated lay opinion 
that his PTSD was caused by the purported personal assault 
stressors in service, he does not have the medical expertise 
to make this determination.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").
 
In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), the veteran prevails.  Conversely, if the 
preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).  

Again, although there is a heightened obligation to more 
fully explain the reasons and bases for a decision - when, 
as here, there are missing SMRs - this does not obviate the 
need to have medical nexus evidence supporting the claim.  
See Arms v. West, 12 Vet. App. 188, 194-95 (1999).  See also 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  And unfortunately, 
there is none in this instance. 

Here, for the reasons and bases discussed, the Board finds 
that the preponderance of the evidence is against service 
connection for PTSD.  So the benefit-of-the-doubt rule does 
not apply, and his claim must be denied.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Entitlement to Service Connection for Psychiatric Disorders

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  
See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  The veteran has 
diagnoses for the claimed disabilities by the VA Medical 
Center, so there is no dispute regarding whether he has them.  

So the determinative issue is whether the veteran's 
psychiatric disorders are attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The veteran's SMR's are unremarkable for any complaint, 
diagnosis of or treatment for psychiatric disorders.

The veteran's June 1974 separation examination report did not 
note any psychiatric abnormalities or disorders.  On the June 
1974 report of medical history, the veteran noted that he 
has, or has had a history of, depression or excessive worry.  
However, psychiatric evaluation at that time was normal.  

Post-service, there is no evidence of the presence of a 
psychiatric disorder until many years after service.  From 
February 2002 to September 2006, the veteran was diagnosed 
with psychiatric disorders and treated by the VA Medical 
Center.  During these visits, the veteran told VA 
psychologists that he was raped by his father and step-
father.  The veteran also stated that he was mentally and 
physically abused by his mother until the age of 9.  It was 
stated that the veteran has attempted to commit suicide on 
several occasions.  He hears multiple voices, which he says 
he started hearing in the military.  He has insomnia, 
nightmares, flashbacks, frequent distractibility, and 
hyperreligiousity.  The veteran is also delusional, restless, 
depressed, and cries frequently.  He has been drinking 
alcohol and smoking cannabis since he was 9 years old, and 
began using cocaine when he was 15 years old.  

The Board notes that the evidence provides no correlation 
between the veteran's current psychiatric disorders and the 
veteran's military service.  The veteran's SMRs do not 
provide evidence of complaints, diagnoses, or treatment for 
mental health problems during service.  Additionally, the 
veteran's psychiatric disorders did not manifest to a 
compensable degree of at least 10 percent within one year 
after service.  Although the veteran did display disciplinary 
problems during service, these were explained by the 
veteran's superior to be a result of the veteran's poor 
attitude towards military service, not a result of mental 
health problems or in-service personal assault.  Post-
service, the veteran was diagnosed with and treated for 
psychiatric disorders by the VA Medical Center.  However, 
none of the VA psychologists determined that the veteran's 
current psychiatric disorders were due to events that 
occurred during his military service, including claimed 
personal assault.  

While the veteran is competent, even as a layman, to attest 
to experiencing pain and other symptoms, he does not have the 
necessary medical training and/or expertise to give a 
probative opinion on the cause of his current psychiatric 
disorders - and, in particular, where these conditions are 
traceable back to his military service.  This is a medical 
determination.  See Espiritu v. Derwinski, 2 Vet. App. 494 
(1992).   

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), the veteran prevails.  Conversely, if the 
preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).  

Here, for the reasons and bases discussed, the Board finds 
that the preponderance of the evidence is against service 
connection for psychiatric disorders.  So the benefit-of-the-
doubt rule does not apply, and his claim must be denied.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
	(CONTINUED ON NEXT PAGE)





ORDER

1.  The claim for service connection for PTSD is denied.

2.  The claim for service connection for psychiatric 
disorders is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


